DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,7-8,11 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These new rejections were necessitated by amendment.
In particular in claims 1,3, the examiner did not find support to claim a second multivalent branched polymer building block. A plurality of different polymer building blocks one bound at the C terminus and the other the N terminus to the fusion protein and used in the same conjugate does not appear to be disclosed in the specification as originally filed. Claims 2-4,7-8,11 and 22-28 incorporate the new matter by dependency. 
With regard to claim 11, the examiner did not find support to claim LOV2 binding partner is PIF and Phy binding partner is Jα or Zdk1. Note the specification does disclose LOV2 binding to Jα or Zdk1 and Phy binding to PIF.
Regarding claim 23, the examiner did not find support to claim the predetermined wavelength is less than 500 nm. 
Regarding claim 24, the examiner did not find support to claim the light is infrared light.
Regarding claim 25, similar to claim 1 there appears to be no description of a third multivalent polymer building block.
Regarding claim 28, the examiner did not find support for the recitation of reversable softening of 10% or less and a dark material recovery rate of 60 seconds after exposure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular the new recitation “the fusion protein expressing a C terminus on the stimuli responsive protein and an N terminus on the binding partner” is not clearly understood. The use of the word “expressing” in relation to the C terminus and N terminus is indefinite. From the specification it is clear that the fusion protein is bound by a C and N terminus and this is recited in the next passage of the claim. If expressing is intended to mean bound then the recitation is redundant. It is suggested applicants simply delete the confusing and unnecessary phrase.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8,11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilck et al. (US 8,367,649), cited previously, in view of Zhang et al. “Rational design of a photo-responsive UVR8-derived protein and a self-assembling peptide-protein conjugate for responsive hydrogel formation”, Nanoscale, 2015 Oct 28;7(40):16666-70, in view of Hahn et al. (US 2012/0165204), cited previously. This new rejection was necessitated by amendment. 
Klick teaches hydrogels with covalent and non-covalent crosslinks containing crosslinkers and protein conjugates including 4-arm star shaped PEG connected on each arm with proteins including low molecular weight heparin (LMWH) and 4-arm star shaped PEG containing heparin binding protein (HBP) or VEGF. See entire disclosure, especially abstract, Fig 29, 35, col 5 lines 12-62, col 7 lines 35-38 and 64-67, col 10 line 61-col 11 lin 18, col 12 lines 13-18, col 16 lines 14-52 examples and claims. The hydrogel was physically modified when the LMWH and HPB or VEGF binding pairs were combined. See Figure 29. Regarding the new limitations in the claims on multiple branched polymers and crosslinkers, Klick teaches both multiple branched polymers and more than one crosslinker. 
Klick while teaching hydrogels featuring protein binding pairs to form the crosslinked network is silent with respect to use of reversable photoactivatable fusion protein pair which affects the softening or hardening of the hydrogel.
Zhang is used for its disclosure that use of photo responsive proteins for hydrogel formation and its affect on reversable gel-sol phase transition by photo-irradiation was already known before the time of the claimed invention. See entire disclosure, especially abstract and Fig 1 and 5.
Hahn is used primarily for its teaching of fusion proteins comprising protein light switches including LOV2-Jα, a claimed stimuli responsive protein of claim 11, were known to be covalently linked to PEG by the amino and/or carboxylic acid termini. See entire disclosure especially abstract, [0015],[0072], [0073], [0081] and claims 1,4-6,9-10,13,73 and 76. Hahn also teaches the fusion proteins are useful in photomanipulating the activity of proteins and are useful to study protein function, analyze subcellular activity as well as diagnostic and therapeutic methods.
Since Klick already teaches how to attach proteins to branched PEG one of ordinary skill in the art would have a high expectation of success in attaching protein light switch LOV2-Jα by end group modification as disclosed in Hahn. Reason to make such a modification would be to produce a light responsive dynamic hydrogel matrix capable of reversibly changing properties as described by Zhang. Additionally, as outlined by Hahn one of ordinary skill could also photomanipulate the activity of proteins, study protein function or use in other diagnostic and therapeutic methods using the protein light switch LOV2-Jα. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. While the examiner has applied a new obviousness rejection some of applicant’s arguments are still considered relevant.
Applicants assert Kilck and Hahn do not teach each and every limitation in the claims when combined. Specifically, applicants assert Hahn does not teach C terminus on LOV2 and N terminus on Jα or which leads to an increase in length between the polymers and binding pairs. Applicants assert the references are silent with respect to a multibranched polymer having fusion protein being bound by the C terminus or N terminus. Applicants assert the references are also silent with respect to manipulating the physical properties of the hydrogel through coupling and uncoupling of the fusion protein. 
First the examiner notes that there is no current limitation that C terminus on LOV2 and N terminus on Jα that leads to an increase in length between the polymers and binding pairs. As noted in the modified rejection above and previously Hahn teaches the protein binding pairs were known to be covalently linked to PEG by the amino and/or carboxylic acid termini. With regard to the physical properties of the hydrogel changing by photo-activatable proteins is now addressed in the Zhang reference as noted in the modified rejection above.
Applicants assert that one of ordinary skill would not have a reasonable expectation of success in combining the references to meet every limitation recited in claim 1. Specifically, applicants assert Klick and Hahn do not teach end terminus selective crosslinking that facilitates the structure and function of the hydrogels properties as recited in claim 1. Applicants also assert there is no motivation to combine Klick and Hahn to bind a fusion protein to a first branched polymer building block at a C terminus and a second multivalent branched polymer at the C terminus.
As noted in the modified rejection above, Klick does appear to teach using the termini of the branched polymers to react by protein binding. See Fig 29. Hahn suggest attaching the proteins to the N and C terminus. Zhang teaches photosensitive peptides were already known to be capable of changing the properties of hydrogels based on reversable binding between binding pairs. Thus, when one of ordinary skill in the art considers the combined knowledge in the art the features claimed would be obvious since each element was already known. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The examiner notes there are more reasons to combine references besides a ridged interpretation of Teaching, Suggestion and Motivation. See MPEP 2143 for different exemplary rationales. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618